Citation Nr: 1450329	
Decision Date: 11/13/14    Archive Date: 11/26/14

DOCKET NO.  09-04 623	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, Idaho


THE ISSUES

1.  Entitlement to a higher initial rating in excess of 30 percent for asthma.
 
2.  Entitlement to a higher initial rating in excess of 10 percent for right upper extremity ulnar periostitis (right upper extremity periostitis). 

3.  Entitlement to a higher initial rating in excess of 10 percent for left upper extremity ulnar periostitis (left upper extremity periostitis). 

4.  Entitlement to a higher initial rating in excess of 10 percent for major depression with anxiety (a psychiatric disability).
 
5.  Entitlement to a higher initial rating in excess of 10 percent for left knee strain with iliotibial ban syndrome (a left knee disability). 

6.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU)


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Ragheb, Associate Counsel


INTRODUCTION

The Veteran, who is the appellant, served on active duty from September 1994 to February 1999, and from January 2004 to July 2006.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Salt Lake City, Utah.  The Boise, Idaho, RO has jurisdiction of the current appeal.  The Veteran did not request a hearing before the Board. 

The procedural history of this matter is complicated.  As noted above, in a March 2007 rating decision, the Salt Lake City RO, in part, granted service connection for several disabilities, including asthma, initially evaluating the disability as 30 percent disabling; right upper extremity periostitis, initially evaluating the disability as 10 percent disabling; left upper extremity periostitis, initially evaluating the disability as 10 percent disabling; major depression with anxiety, initially evaluating the disability as 10 percent disabling; and a left knee disability, initially evaluating the disability as 10 percent disabling. 

In the March 2007 rating decision, the Salt Lake City RO also, in part, denied service connection for PTSD, insomnia, dyspepsia, and tremors.  In April 2007, the Veteran filed a timely Notice of Disagreement (NOD), disagreeing with the denials of service connection for PTSD, insomnia, dyspepsia, and tremors; and the initial ratings assigned for the low back disability, asthma, periostitis of the right upper extremity, periostitis of the left upper extremity, major depression with anxiety, and the left knee disability.  As the Veteran did not submit a timely NOD disagreeing with the initial rating assigned for hypertension, the issue of a higher initial rating for hypertension is not in appellate status, and is not before the Board. 

Subsequently, in a February 2008 rating decision, the RO in New Orleans, Louisiana, in pertinent part, again denied higher initial ratings for asthma, periostitis of the right upper extremity, periostitis of the left upper extremity, major depression with anxiety, and the left knee disability.  The February 2008 rating decision did not re-adjudicate the Veteran's claims for service connection for PTSD, insomnia, dyspepsia, and tremors.  Of note, in the February 2008 rating decision, the New Orleans, Louisiana, RO also denied a claim for a TDIU. 

In July 2008, the Boise, Idaho, RO issued a Statement of the Case (SOC) denying service connection for PTSD, insomnia, dyspepsia, and tremors; and higher initial ratings for asthma, periostitis of the right upper extremity, periostitis of the left upper extremity, a psychiatric disability, and the left knee disability. 

In January 2009, the Veteran submitted a VA Form 9, a substantive appeal to the Board.  On the VA Form 9, the Veteran checked a box indicating that he wished to appeal all issues listed on the July 2008 SOC; however, on the VA Form 9, the Veteran wrote that he disagreed with the denial of a higher initial rating for a low back disability and for entitlement to TDIU.  The Veteran stated that he was unable to work due to a combination of the low back disability and other service-connected disabilities. 

In order to appeal a denied claim to the Board in a timely fashion, a veteran must submit a substantive appeal to the Board either within 60 days from the date of the RO's mailing of the SOC or within the remainder of the one-year period from the date of mailing of the notification of the rating decision being appealed.  See 
38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.302 (2014).  In this instance, the Veteran did not submit the January 2009 VA Form 9 within a year of the mailing of the March 2007 rating decision initially denying the claims or within 60 days of the mailing of the July 2008 SOC; however, the Board notes that, subsequent to the issuance of the March 2007 rating decision, the New Orleans, Louisiana, RO issued the February 2008 rating decision, again denying the claims for higher initial ratings for the low back disability, asthma, periostitis of the right upper extremity, periostitis of the left upper extremity, major depression with anxiety, and the left knee disability.  As the Veteran submitted the January 2009 VA Form 9 within a year of the issuance of the February 2008 rating decision, the January 2009 VA Form 9 is to be considered timely as to the appeals of the aforementioned higher initial rating issues listed in the February 2008 rating decision.  See Id. 

Again, the February 2008 rating decision did not adjudicate the claims for service connection for PTSD, insomnia, dyspepsia, and tremors; therefore, as the Veteran did not submit a timely substantive appeal to the Board within a year of the mailing of the March 2007 rating decision or within 60 days of the mailing of the July 2008 SOC, the claims of service connection for PTSD, insomnia, dyspepsia, and tremors are not in appellate status and are not before the Board.  See Id. 

As noted above, on the January 2009 VA Form 9, the Veteran checked a box indicating that he wished to appeal all issues listed on the July 2008 SOC; however, the Veteran then wrote that he wished to appeal the denials of a higher initial rating for a low back disability and a TDIU.  As the Veteran previously had not filed a NOD indicating disagreement with the New Orleans, Louisiana, RO's denial of the claim for a TDIU in the February 2008 rating decision, the January 2009 VA 
Form 9 was considered by the Boise, Idaho, RO to be a timely NOD regarding that issue.  See Id. (indicating that a veteran must file a NOD and be issued a SOC before he or she may file a Substantive Appeal to the Board).  Subsequently, in July 2009, the Boise, Idaho, RO issued a SOC regarding the denial of a TDIU.  

Subsequent to both the issuance of the July 2008 SOC and the filing of the January 2009 VA Form 9, a RO did not issue a SSOC regarding the issues of higher initial ratings for asthma, periostitis of the right upper extremity, periostitis of the left upper extremity, major depression with anxiety, and the left knee disability.  The Board notes that the Veteran indicated that he wished to appeal these issues to the Board on the January 2009 VA Form 9.  Even though the Veteran wrote on the form that he wished to appeal the denials of a higher rating for the low back disability and a TDIU, the Veteran also indicated that he wished to appeal all issues listed in the July 2008 SOC and indicated that he could not work due to a combination of all of his service-connected disabilities.  As such, the issues of higher initial ratings for asthma, periostitis of the right upper extremity, periostitis of the left upper extremity, a psychiatric disability, and a left knee disability are in appellate status, and are before the Board. 

In the period between the issuance of the July 2008 SOC and the May 2010 transfer of the claims file to the Board, relevant evidence regarding the appeals for higher initial ratings for asthma, periostitis of the right upper extremity, periostitis of the left upper extremity, major depression with anxiety, and the left knee disability was added to the claims file.  Specifically, in March 2009, the Boise, Idaho, RO provided a VA medical examination that assessed the severity of all of the Veteran's service-connected disabilities.  In an April 2012 informal hearing presentation (IHP), the Veteran's representative wrote that the Veteran had waived his right to have such evidence reviewed by the agency of original jurisdiction (AOJ) and that a remand for AOJ review of this evidence was not necessary.  See 38 C.F.R. §§ 19.9, 20.1304(c) (2014). 

By regulation, if the AOJ receives additional pertinent evidence that is after the issuance of a SOC and prior to the transfer of the appellate record to the Board, the AOJ must review that evidence and, if necessary, furnish the appellant and the representative with an additional SSOC.  See 38 C.F.R. §§ 19.31(b)(1), 19.37(a) (2014).  Although the Board had jurisdiction to determine what action is required with respect to additional evidence submitted after the transfer of the claims file to the Board, the Board did not have such jurisdiction regarding evidence added to the claims file prior to said transfer.  See 38 C.F.R. §§ 19.37(a), (b).  As such, in April 2012, the Board remanded the appeals for higher initial ratings for asthma, periostitis of the right upper extremity, periostitis of the left upper extremity, a psychiatric disability, and a left knee disability to the AOJ for readjudication and, if necessary, the issuance of a SSOC.  See 38 C.F.R. § 19.37(a); April 2012 Board decision.  This was accomplished, and the Board concludes that the AOJ substantially complied with the April 2012 Board remand directives.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998), where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (Fed. Cir. 2002).  The April 2012 Board decision also denied the appeal for a higher initial rating in excess of 20 percent for a low back disability.  

In a May 2009 rating decision, the Boise, Idaho, RO granted service connection for radiculopathy of the left lower extremity as secondary to the service-connected low back disability, and denied service connection for radiculopathy of the right lower extremity.  The Veteran did not appeal this decision in a timely fashion; therefore, the issues of an a higher rating for radiculopathy of the left leg and service connection for radiculopathy of the right leg are not in appellate status and are not before the Board.  


FINDINGS OF FACT

1. During the entire initial rating period on appeal, asthma has been managed by inhalational bronchodilator therapy, without the need for at least monthly visits to a physician or at least three courses of systemic (oral or parental) corticosteroids per year, and pulmonary function test (PFT) findings show no worse than FEV-1 (Forced Expiratory Volume in one second) score of 96 percent predicted, and a FEV-1/FVC (Forced Vital Capacity) score of 68 percent.

2. For the entire initial rating period on appeal, the Veteran's right upper extremity periostitis does not result in disability comparable to moderate incomplete paralysis of the median nerves of the right upper extremity.

3. For the entire initial rating period on appeal, the Veteran's left upper extremity periostitis does not result in disability comparable to moderate incomplete paralysis of the median nerves of the left upper extremity.

4. For the entire initial rating period on appeal, major depression with anxiety has been characterized by social and occupational impairment with reduced reliability and productivity.

5. For the entire initial rating period on appeal, major depression with anxiety has not been manifested by social and occupational impairment, with deficiencies in most areas.

6. For the entire initial rating period on appeal, a left knee disability has resulted in painful motion, mild effusion, stiffness, weakness, and tenderness.  

7. For the entire initial rating period on appeal, the Veteran had noncompensable left knee flexion and extension, to include as due to pain, weakness, and fatigability.

8. For the entire rating period, the Veteran's left knee disability has not been manifested by arthritis, recurrent subluxation or lateral instability, limitation of flexion to 30 degrees, limitation of extension to 5 degrees, malunion or non-union of the tibia and fibula, favorable or unfavorable ankylosis, or genu recurvatum with weakness.

9. For the entire period on appeal, the percentage ratings for the service-connected disabilities meet the minimum combined rating criteria under 38 C.F.R. 
§ 4.16(a) (2014) for eligibility for a TDIU.

10.  The Veteran is unable to obtain (secure) or maintain (follow) substantially gainful employment as a result of all the service-connected disabilities.


CONCLUSIONS OF LAW

1. For the entire initial rating period on appeal, the criteria for an initial disability rating in excess of 30 percent for asthma are not met or more nearly approximated.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.159, 4.3, 4.7, 4.97, Diagnostic Code 6602 (2014).

2. For the entire initial rating period on appeal, the criteria for an initial disability rating in excess of 10 percent for periostitis of the right upper extremity have been not been met or more nearly approximated.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.124, 4.124a, Diagnostic Code 8515 (2014).

3. For the entire initial rating period on appeal, the criteria for an initial disability rating in excess of 10 percent for periostitis of the left upper extremity have been not been met or more nearly approximated.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.124, 4.124a, Diagnostic Code 8515 (2014).

4. Resolving reasonable doubt in the Veteran's favor, the criteria for a 50 percent rating, but no higher, for major depression with anxiety have been met during the entire initial rating period on appeal.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.321(b)(1), 4.3, 4.7, 4.130, Diagnostic Code 9434 (2014).

5. For the entire initial rating period on appeal, the criteria for an initial rating in excess of 10 percent for the service-connected left knee strain with iliotibial ban syndrome have not been met or more nearly approximated.  38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5024, 5256-5263 (2014).

6. Resolving reasonable doubt in favor of the Veteran, the criteria for a TDIU have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2014); 38 C.F.R. §§ 3.340, 3.341, 4.15, 4.16, 4.18, 4.19 (2014).







REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify and assist claimants in substantiating their claims for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim and of the relative duties of VA and the claimant for procuring that evidence.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b).  Such notice should also address VA's practices in assigning disability evaluations and effective dates for those evaluations.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Notice should be provided to a claimant before the initial unfavorable AOJ decision on a claim.  38 C.F.R. § 3.159(b)(1); Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004); see also Mayfield v. Nicholson, 19 Vet. App. 103, 110 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  

In an appeal for a higher initial rating, because the appeal arises from the Veteran's disagreement with the initial rating following the grant of service connection, no additional notice is required.  The United States Court of Appeals for the Federal Circuit and the Court have held that, once service connection is granted, the claim is substantiated, additional notice is not required, and any defect in notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App.112 (2007); 38 C.F.R. § 3.159(b)(3)(i) (no duty to provide VCAA notice upon receipt of a notice of disagreement); VAOPGCPREC 8-2003 (in which the VA General Counsel interpreted that separate notification is not required for "downstream" issues following a service connection grant, such as initial rating and effective date claims).

Here, the Veteran was provided notice in June 2006, prior to the initial adjudication of the claim in March 2007.  The June 2006 notice letter informed the Veteran of the evidence not of record that was necessary to substantiate the claims, VA and the Veteran's respective duties for obtaining evidence, and included information regarding the type of evidence necessary to establish a disability rating or effective date for the disability on appeal required by Dingess.  

With regard to the duty to assist, VA has made reasonable efforts to obtain relevant records and evidence with respect to the issue adjudicated herein.  Specifically, the information and evidence that has been associated with the claims file includes the Veteran's service treatment records (STRs), post-service VA treatment records, private treatment records, relevant VA examination reports, Social Security Administration (SSA) records, and the Veteran's statements in support of the claims on appeal.

In February 2007, October 2007, and March 2009, VA provided the Veteran with VA medical examinations to help determine the severity of the psychiatric disability on appeal.  In January 2007, November 2007, and March 2009, VA provided the Veteran with VA medical examinations to help determine the severity of bilateral periostitis, asthma, and left knee disabilities on appeal. 

The Board notes that the November 2007 VA examiner indicated that he did not review the claims file; however, the November 2007 VA medical examination was provided to determine the Veteran's contemporaneous bilateral periostitis, asthma, and left knee symptomatology.  In addition, the Board notes that the Veteran was capable of informing the November 2007 VA examiner of his history and current bilateral periostitis, asthma, and left knee symptomatology, in fact did so, and that such history was specifically noted in the VA examination report.  See, e.g., Kowalski v. Nicholson, 19 Vet. App. 171 (2005) (holding that VA cannot reject a medical opinion simply because it is based on a history supplied by a veteran, but the strength of the opinion depends rather upon the accuracy of the facts asserted by the veteran).  As the Veteran was capable of supplying the information regarding his current bilateral periostitis, asthma, and left knee symptomatology, the fact that the November 2007 VA examiner did not review the claims file does not render the November 2007 VA medical examination report inadequate on the relevant questions of the current level of bilateral periostitis, asthma, and left knee  symptomatology, specifically including the limitation of motion testing results measured at that examination, which are valid measures independent of any history.  See VAOPGCPREC 20-95 (stating that the determination as to whether review of prior medical records is necessary in a particular case depends largely upon the scope of the examination and the nature of the findings and conclusions the examiner is requested to provide). 

As the respective January 2007, February 2007, October 2007, November 2007, and March 2009 VA medical examination reports were written after interviews with the Veteran, examinations of the Veteran, and contain findings regarding the severity of the Veteran's bilateral periostitis, asthma, psychiatric, and left knee disabilities supported by clinical data, the Board finds that the January 2007, February 2007, October 2007, November 2007, and March 2009 VA medical examination reports are adequate for VA rating purposes.  

The Board has considered the representative's contention that VA found, based on an "old" examination, that the Veteran's major depression is mild.  However, the Veteran and representative have not asserted, and the record does not reflect, that the service-connected psychiatric disability has worsened in severity since the most recent VA psychiatric examination in March 2009 so as to warrant a new examination.  In consideration of the foregoing, the Board finds that the representative's implied request for another VA psychiatric examination is merely an argument and is not based on an actual assertion of worsening from the Veteran or the evidence of record of worsening of the service-connected psychiatric disability; therefore, a further medical examination is not warranted.  See Palczewski v. Nicholson, 21 Vet. App. 174, 182 (2007) (mere passage of time does not require VA to provide a new medical examination); VAOPGCPREC 11-95 (interpreting that a new examination is appropriate when there is an assertion of an increase in severity since the last examination).  Under these circumstances, there is no duty to provide an additional medical examinations or opinions.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4); see also McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).  

As such, VA has provided assistance to the Veteran as required under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as indicated under the facts and circumstances in this case.  The Veteran has not made the RO or the Board aware of any additional evidence that needs to be obtained in order to fairly decide this appeal.  Mayfield, 19 Vet. App. at 1328.  Hence, no further notice or assistance is required to fulfill VA's duty to assist the Veteran in the development of the claims or issues on appeal.

Disability Rating Legal Authority

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities.  The percentage ratings are based on the average impairment of earning capacity and individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  If two ratings are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  Any reasonable doubt regarding a degree of disability will be resolved in favor of the veteran.  38 C.F.R. § 4.3. 

In view of the number of atypical instances it is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified.  Findings sufficiently characteristic to identify the disease and the disability therefrom, and above all, coordination of rating with impairment of function will, however, be expected in all instances.  38 C.F.R. § 4.21 (2014).  In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of a veteran's condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  

When a claimant is awarded service connection and assigned an initial disability rating, separate disability ratings may be assigned for separate periods of time in accordance with the facts found.  Such separate disability ratings are known as staged ratings.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999) (noting that staged ratings are assigned at the time an initial disability rating is assigned).  Here, the Board will evaluate the issues as appeals for higher evaluations of the original awards.  In such cases, the severity of the disability at issue is to be considered during the entire period from the initial assignment of the disability rating to the present time. Id.  The Board has considered whether staged ratings are warranted in this case, and finds that the severity of each of the service-connected disabilities on appeal has not changed during the course of the appeal so as to warrant staged ratings, as explained below. 

Pyramiding, that is the rating of the same disability, or the same manifestation of a disability, under different diagnostic codes, is to be avoided when rating a veteran's service-connected disability.  38 C.F.R. § 4.14 (2014).  However, it is possible for a veteran to have separate and distinct manifestations from the same injury which would permit rating under several diagnostic codes; the critical element in permitting the assignment of several evaluations under various diagnostic codes is that none of the symptomatology for any one of the conditions is duplicative or overlapping with the symptomatology of the other condition.  See Esteban v. Brown, 6 Vet. App. 259, 261- 62 (1994).

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).

Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 
10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

A veteran is competent to report symptoms because this requires only personal knowledge, not medical expertise, as it comes to him through his senses.  See Layno, 6 Vet. App. 465.  Lay testimony is competent to establish the presence of observable symptomatology, where the determination is not medical in nature and is capable of lay observation.  Barr, 21 Vet. App. 303. 

The Board has reviewed all the evidence in the Veteran's claims file with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (holding that VA must review the entire record, but does not have to discuss each piece of evidence).  Hence, the Board will summarize the relevant evidence where appropriate, and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the claim.

Initial Rating Analysis for Asthma

The service-connected asthma is rated under Diagnostic Code (DC) 6602.  
38 C.F.R. § 4.97 (2014).  Under DC 6602, a 10 percent rating is assigned for FEV-1 of 71- to 80 percent predicted, or; FEV-1/FVC of 71 to 80 percent, or; intermittent inhalational or oral bronchodilator therapy.  A 30 percent disability rating is warranted where PFTs show any of the following: FEV-1 of 56 to 70 percent predicted, FEV-1/FVC of 56 to 70 percent; or daily inhalational or oral bronchodilator therapy, or inhalational anti-inflammatory medication.  A 60 percent disability rating contemplates PFTs that show any of the following: FEV-1 of 40 to 55 percent predicted, FEV-1/FVC of 40 to 55 percent; or at least monthly visits to a physician for required care of exacerbations, or intermittent (at least three per year) courses of systemic (oral or parenteral) corticosteroids.  A 100 percent disability rating is warranted where PFTs show any of the following: a FEV-1 of less than 40 percent predicted, a FEV-/FVC of less than 40 percent; or more than one attack per week with episodes of respiratory failure, or where the use of systemic high dose corticosteroids or immunosuppressive medications are required on a daily basis.  
38 C.F.R. § 4.97, DC 6602.

PFT results are generally reported before and after the administration of bronchodilator therapy.  VA regulations instruct that post-bronchodilator results be used when considering PFT criteria for ratings under DCs 6600, 6603, 6604, 6825-6833, and 6840-6845.  See 38 C.F.R. § 4.96(d)(4) (2014).  There are no regulations identifying whether pre- or post-bronchodilator results should be used when determining disability ratings under DC 6602.  As 38 C.F.R. § 4.96(d)(4) does not explicitly apply to DC 6602, the Board will use the PFT results that give the most favorable disability rating to the Veteran.

The Veteran contends that asthma symptoms more closely resemble the criteria for the next higher rating and that, although his symptoms, for the most part, have been controlled since moving to Idaho, he still has recurrent symptoms and signs of asthma.  The Veteran has not alleged which symptoms warrant a higher initial disability rating for asthma.  See April 2012, and July 2014 Appellant briefs.

After a review of all the evidence, lay and medical, the Board finds the preponderance of the evidence to be against an initial disability rating in excess of 30 percent for asthma for the entire initial rating period on appeal.  During the entire initial rating period on appeal, asthma has been managed by inhalational bronchodilator therapy, without the need for at least monthly visits to a physician or at least three courses of systemic (oral or parental) corticosteroids per year, and PFT findings show no worse than FEV-1 score of 96 percent predicted, and a FEV-1/FVC score of 68 percent.

In January 2007, the Veteran underwent a VA respiratory examination to assess the severity of the bronchial asthma disability.  PFT results indicated pre-bronchodilation and post- bronchodilation FVC scores of 117 percent predicted, FEV-1 scores of 96 percent predicted, and a FEV-1/FVC scores of 68 percent.  In March 2009, the Veteran underwent a second VA respiratory examination.  PFT results indicated a pre-bronchodilation FVC score of 118 percent predicted, FEV-1 score of 112 percent predicted, and a FEV-1/FVC score of 95 percent.  Thus, none of these results support a disability rating in excess of 30 percent.  

Regarding the need for at least monthly visits to a physician for required care of exacerbations, the January 2007 VA examination report indicates that the Veteran reported having asthma symptoms once per week and that he had monthly visits to his doctor.  The January 2007 VA examiner noted that the Veteran was treated with inhalation steroids and bronchodilators; however, a review of VA and private treatment records shows that the Veteran was seen by VA and private clinicians for asthma less frequently than that.  Moreover, the March 2009 VA examination report noted that the Veteran reported that the frequency of acute asthma attacks was once or twice per year, that clinical visits for exacerbations were less than once per year, and that asthma symptoms have improved since moving to Idaho.  The March 2009 VA examiner noted that the Veteran had not refilled the steroid inhaler medication since June 2008, that there were no reported periods of incapacitation, and that asthma was not on the Veteran's problem list in the Idaho VA Medical Center records since moving from Louisiana to Idaho around the middle of 2008.  In sum, the weight of the evidence supports finding that the Veteran does not and has not required monthly or more frequent visits to a physician for the asthma disability.

The record also demonstrates daily use of multiple inhaled medications, including, Albuterol, and Flunisolide; however, the rating criteria explicitly distinguishes between "inhalational" therapy and "systemic" therapy.  See 38 C.F.R. § 4.97, DC 6602.  Asthma treated by inhalational therapy alone is rated differently than those requiring non-inhalational, systemic therapy.  "Systemic" is defined as "pertaining to or affecting the body as a whole."  Dorland's Illustrated Medical Dictionary, 1865 (32d ed. 2012).  The use of inhaled corticosteroids, therefore, does not constitute the use of systemic (oral or parental) corticosteroids for VA purposes.  Moreover, the March 2009 VA examination report reflected that no systemic therapy was prescribed.  In the absence of evidence of the need for systemic corticosteroids, an initial disability rating in excess of 30 percent is not warranted for the entire initial rating period on appeal.

The Board has also considered evaluation under other pertinent diagnostic criteria.  Diagnostic Codes 6600-6604 are classified under VA's Rating Schedule as Diseases of the Trachea and Bronchi.  38 C.F.R. § 4.97.  In considering the applicability of other diagnostic codes, the Board finds that Diagnostic Codes 6601 (bronchiectasis), 6603 (pulmonary emphysema), and 6604 (chronic obstructive pulmonary disease) are not applicable in this case, as the evidence does not show that the Veteran has been diagnosed with any of those conditions or anything similar; therefore, rating the asthma under other diagnostic criteria is not warranted. 

In conclusion, the preponderance of the evidence is against the award of an initial disability rating in excess of 30 percent for asthma for the entire initial rating period on appeal.  As a preponderance of the evidence is against the award of a higher initial rating, the benefit of the doubt doctrine is not applicable.  See 38 U.S.C.A. 
§ 5107(b); 38 C.F.R. §§ 4.3, 4.7.

Initial Rating Analysis for Bilateral Upper Extremity Ulnar Periostitis

The Veteran's bilateral upper extremity periostitis is rated under 8599-8515.  
38 C.F.R. § 4.27, 4.124a, (2014) (when an unlisted disease, injury, or residual condition is encountered, requiring rating by analogy, the diagnostic code number will be "built-up" by using the first two digits of that part of the rating schedule which most closely identifies the part, or system, of the body involved and adding "99" for the unlisted condition).  Periostitis is defined as inflammation of a specialized connective tissue covering the involved bones (in this case, bilateral upper extremity bones).  See DORLAND'S ILLUSTRATED MEDICAL DICTIONARY 1417 (32nd ed. 2012).  Under DC 8515, complete paralysis of the median nerve is defined as the hand inclined to the ulnar side, the index and middle fingers more extended than normally, considerable atrophy of the muscles of the ulnar eminence, the thumb in the plane of the hand (ape hand); pronational incomplete and defective, absence of flexion of index finger, and feeble flexion of the middle finger, cannot make a fist, index and middle fingers remain extended; cannot flex distal phalanx of thumb, defective opposition and abduction of the thumb, at right angles to palm, flexion of wrist weakened; pain with trophic disturbances.  Complete paralysis warrants a 50 percent rating if affecting the minor extremity, and a 60 percent rating if the major extremity is involved.  

Where there is severe incomplete paralysis, this warrants a 30 percent rating for a minor extremity, and 40 percent for a major extremity.  Moderate incomplete paralysis corresponds to a 20 percent rating for a minor extremity, and 30 percent for a major extremity.  Mild incomplete paralysis warrants a 10 percent rating for both a minor and major extremity.  Generally, neurological disorders are ordinarily to be rated in proportion to the impairment of motor, sensory or mental function.  In rating peripheral nerve injuries and their residuals, attention should be given to the site and character of the injury, the relative impairment in motor function, trophic changes, or sensory disturbances.  38 C.F.R. § 4.124a, DC 8515.  The record reflects that the Veteran is right handed.

A note to 38 C.F.R. § 4.124a  states that the term "incomplete paralysis" where involving peripheral nerve injuries, indicates a degree of lost or impaired function substantially less than the type picture for complete paralysis given with each nerve, whether due to varied level of the nerve lesion or to partial regeneration.  Also, when peripheral nerve involvement is wholly sensory, the rating should be for the mild or, at most, the moderate degree.  The ratings for the peripheral nerves are for unilateral involvement; when bilateral, combine with application of the bilateral factor.  Id.  

The words "mild," "moderate," and "severe" are not defined in the above rating criteria.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence to the end that its decisions are "equitable and just."  38 C.F.R. § 4.6 (2014).

Neuritis, cranial or peripheral, characterized by loss of reflexes, muscle atrophy, sensory disturbances, and constant pain, at times excruciating, is to be rated on the scale provided for injury of the nerve involved, with a maximum equal to severe, incomplete, paralysis.  38 C.F.R. § 4.123, 4.124a, DC 8515 (2014).  Similarly, neuralgia, cranial or peripheral, characterized usually by a dull and intermittent pain, of typical distribution so as to identify the nerve, is to be rated on the same scale, with a maximum equal to moderate incomplete paralysis.  38 C.F.R. 
§§ 4.124, 4.124a, DC 8716 (2014).  

The Veteran contends that symptoms of bilateral periostitis more closely resemble the criteria for the next higher rating.  Specifically, the Veteran's representative indicated that the Veteran has experienced numbness and stiffness of both hands, has had difficulty using his hands, especially with fine motor movements, and has experienced weakness resulting in dropping objects.  See April 2012, and July 2014 Appellant briefs.

After a review of all the evidence, lay and medical, the Board finds that the criteria for a disability rating in excess of 10 percent for each of the upper extremity periostitis have not been met or nearly approximated at any time during the initial rating period on appeal period because the Veteran's bilateral upper extremity periostitis has not been manifested by symptoms that more nearly approximate moderate incomplete paralysis of the upper extremities.  38 C.F.R. § 4.124a, DC 8515.

A January 2007 VA examination report notes the Veteran's reports of sharp, non-radiating pain (9 out of 10 in severity) in the left forearm two to three times per day and lasting up to two hours, which was relieved by rest and pain medication, limitation in ability to lift secondary to pain, and inability to use the arms during flare-ups.  Upon examination in January 2007, the Veteran had normal bilateral elbows and wrists, to include full range of motion of upper extremity joints which were not limited by repetitive use, pain, fatigue, weakness, lack of endurance, or incoordination.  The January 2007 VA examination report also noted normal bilateral upper extremity reflexes, sensation, and strength.  X-rays of both upper extremities were normal on the day of the January 2007 examination.  

A November 2007 VA general examination report shows that the Veteran reported numbness in both legs but did not report any symptoms pertaining to the upper extremities.  A concurrent VA spine examination report showed normal bilateral upper extremity reflexes, sensation, strength, and muscle tone, with no muscle atrophy and no tenderness of both ulna.

A March 2009 VA examination report shows a diagnosis of bilateral upper extremity periostitis based on the Veteran's reports of pain in the bilateral ulna with no objective findings.  In March 2009, the Veteran had normal bilateral upper extremity reflexes, sensation, and strength, with no muscle atrophy or abnormal muscle tone or bulk.  The March 2009 VA examiner found that no joint function is affected by the nerve disorder.  

VA and private treatment records during the initial rating period on appeal show a similar disability picture.  A November 2008 VA treatment record shows that the Veteran reported tingling in the left upper extremity, which occurred twice per day to twice per month, and denied upper extremity weakness.  Upon examination in November 2008, the Veteran had full range of motion of the left upper extremity with some pain and tenderness in the ulnar joint.  A January 2009 VA treatment record shows that the Veteran denied numbness, tingling, pain, discomfort, or weakness of the right arm, and reported left arm pain after a fall onto the left shoulder, with feelings of heaviness or tingling occurring at rare times.  The January 2009 VA treatment note indicated that the symptoms seemed to be along the posterior forearm into the index and middle finger on the left hand dorsum.  Upon examination, the Veteran had full range of motion of the left upper extremity with biceptial groove tenderness, and positive impingement test.  

The Board finds that the disability picture provided by the above-referenced VA examination reports as well as private and VA treatment records more nearly approximate mild incomplete paralysis of the upper extremities than moderate incomplete paralysis of the upper extremities, so does not warrant an initial rating in excess of 10 percent for each of the upper extremity periostitis.  Throughout the appeal period, the Veteran had intermittent pain, numbness, tingling, and weakness, especially in the left upper extremity, which had no effect on range of motion of any of the upper extremity joints.  Moreover, medical examinations throughout the initial rating period on appeal consistently showed normal bilateral upper extremity reflexes, sensation, strength, and muscle tone, with no muscle atrophy.  In terms of functional impairment, the March 2009 VA examiner concluded that the bilateral ulnar periostitis had no effect on shopping, traveling, feeding, bathing, dressing, toileting, and grooming, mild effect on recreation, and moderate effect on chores, exercise, and sports as a result of problems with lifting and carrying, weakness or fatigue, and decreased strength of both upper extremities.  All of these symptoms and impairment more nearly approximate mild incomplete paralysis of the upper extremities and do not more nearly approximate moderate incomplete paralysis.  
38 C.F.R. § 4.124a, DC 8515.
  
Therefore, a disability rating in excess of 10 percent for each of the upper extremities is not warranted for any period because, as discussed above, the weight of the lay and medical evidence does not show the severity required for a rating in excess of 10 percent based on the relevant symptomatology and impairment under DC 8515.  38 C.F.R. § 4.124a.

Initial Rating Analysis for Psychiatric Disability 

The General Formula for Rating Mental Disorders, Diagnostic Code (DC) 9434, provides that a rating of 10 percent is assigned for a psychiatric disability if there is occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress, or; symptoms controlled by continuous medication.

A 30 percent rating is assigned for occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, and mild memory loss (such as forgetting names, directions, recent events).

A 50 percent rating requires occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.

A 70 percent rating is assigned for occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); and inability to establish and maintain effective relationships.  The criteria for a 70 percent rating are met if there are deficiencies in most of the areas of work, school, family relations, judgment, thinking, and mood.  Bowling v. Principi, 15 Vet. App. 1, 11-14 (2001). 

A 100 percent rating is assigned for total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  38 C.F.R. § 4.130, DC 9434.

The symptoms cited above follow the phrase "such symptoms as" which indicates that the symptoms after that phrase are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  Accordingly, the Board has not required the presence of all or most of the enumerated symptoms for any particular rating.  The list of symptoms merely provides guidance as to the severity of symptoms contemplated for each rating, in addition to permitting consideration of other symptoms, particular to each veteran and disorder, and the effect of those symptoms on the claimant's social and work situation.  The Board must consider all symptoms of a veteran's condition which affect the level of occupational and social impairment.  If the evidence demonstrates that a claimant suffers symptoms or effects that cause occupational or social impairment equivalent to what would be caused by the symptoms listed in the diagnostic code, the appropriate, equivalent rating will be assigned.  Mauerhan v. Principi, 16 Vet. App. 436, 441-443 (2002).

In Vazquez-Claudio v. Shinseki, 713 F.3d 112, 117 (2013), the Federal Circuit held that VA "intended the General Rating Formula to provide a regulatory framework for placing veterans on a disability spectrum based upon their objectively observable symptoms."  The Federal Circuit stated that "a veteran may only qualify for a given disability rating under § 4.130 by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration."  It was further noted that "§ 4.130 requires not only the presence of certain symptoms but also that those symptoms have caused occupational and social impairment in most of the referenced areas."  Id. 

The Global Assessment of Function (GAF) is a scale reflecting the "psychological, social, and occupational functioning in a hypothetical continuum of mental health-illness."  American Psychiatric Association: DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS (DSM) (5th ed.) (2013) (DSM-V); 
38 C.F.R. §§ 4.125, 4.130.  A GAF score between 71 through 80 is indicative that, if symptoms are present, they are transient and expectable reactions to psychosocial stressors (e.g., difficulty concentrating after family argument); no more that slight impairment in social, occupational, or school functioning (e.g., temporarily falling behind in school work).  Scores ranging from 61 through 70 reflect some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, and has some meaningful interpersonal relationships.  Scores ranging from 51 through 60 reflect moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  Scores ranging from 41 through 50 reflect serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational or school functioning (e.g., no friends, unable to keep a job).  A GAF score of from 31 through 40 contemplates some impairment in reality testing or communication (e.g., speech at times illogical, obscure, or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g., depressed man avoids friends, neglects family, and is unable to work).  See Carpenter v. Brown, 
8 Vet. App. 240, 242 (1995).

The Veteran disagreed with the 10 percent initial disability rating assigned for the service-connected psychiatric disability of major depression with anxiety.  The Veteran contends that symptoms of a psychiatric disability more closely resemble the criteria for the next higher rating.  The Veteran has not alleged which symptoms warrant a higher initial disability rating for a psychiatric disability.  See April 2012, and July 2014 Appellant briefs.

After a review of all the evidence, lay and medical, the Board finds that the  Veteran's psychiatric disability has been manifested by occupational and social impairment with reduced reliability and productivity, and symptoms that more nearly approximate the 50 percent rating under DC 9434 for the entire initial rating period on appeal.  38 C.F.R. § 4.130.  

After examining the Veteran and considering his history and statements, the February 2007 VA examiner concluded that the Veteran had flattened affect, near continuous depressed mood, feelings of hopelessness, unprovoked irritability, and difficulty establishing and maintaining effective work and social relationships with a GAF score of 55, which reflects moderate symptoms or moderate difficulty in social, occupational, or school functioning.  Moreover, during the February 2007 VA examination, the Veteran reported that he had chronic sleep impairment, that he isolated himself from friends, and that he had feelings of hopelessness.  Resolving reasonable doubt in the Veteran's favor, the Board finds that the Veteran's psychiatric disability more nearly approximates the criteria provided by the 50 percent rating under DC 9434 for the initial rating period on appeal.  Id. 

The Board has reviewed all the evidence of record, lay and medical, and finds that, for the entire initial rating period on appeal, the evidence has not met or more nearly approximated the criteria for a higher 70 percent disability rating for a psychiatric disability.  Id.  The record does not indicate social and occupational impairment with deficiencies in most areas such as work, school, family relationships, judgment, thinking, and mood, due to symptoms of such a severity as described for a 70 percent rating for the service-connected psychiatric disability.

With respect to social impairment, the Veteran reported during the February 2007 VA examination that he did not socialize and did not travel due to back pain, and not due to a psychiatric disability.  Moreover, the February 2007 VA examiner indicated that the Veteran had normal orientation, communication, speech, concentration, thought process, and memory with no hallucinations, delusions, obsessional rituals, panic attacks, homicidal ideation, or suicidal ideation.  The February 2007 VA examiner also found that the Veteran's appearance, hygiene, and behavior were appropriate.  Moreover, during the March 2009 VA examination, the Veteran reported that he had been married for 8 years, that he had 4 children, that the relationship with his spouse and children was strong, and that he had good relationships with his neighbors.  Despite the Veteran's assertions of isolating himself from others as outlined above, the March 2009's VA examiner's more probative finding was that the Veteran did not appear to have any difficulty in social functioning in that he had generally been functioning pretty well and did in fact have meaningful interpersonal relationships with his family and neighbors.  Moreover, a July 2006 private psychiatric examiner opined that the Veteran had no difficulties in maintaining social functioning as a result of the psychiatric disability. 

The record reflects reports and findings of unprovoked irritability or outbursts of anger as well as a finding by the February 2007 VA examiner that the Veteran had near continuous depression, which affected the ability to function independently.  However, a June 2008 VA mental health note showed that the Veteran indicated that outbursts of anger have been well controlled with medication.  Moreover, at the March 2009 VA examination, the Veteran reported that he enjoyed working on the farm he lives on, that he volunteers at his then-7-year-old daughter's school at least twice per week to help with the school reading program, and that he was teaching his 9-year-old son how to catch and kick a ball.  All of this demonstrates that the Veteran's depression was not so severe as to render him unable to function independently.  Finally, the March 2009 VA examiner observed that while the Veteran's mood was mildly dysphoric, he had full range of appropriate affect. Accordingly, the weight of the lay and medical evidence of record demonstrates that, for the entire appeal period, the Veteran's psychiatric symptoms more nearly approximated social impairment manifested by difficulty establishing and maintaining effective social relationships, which is consistent with a 50 percent rating under DC 9434, and did not more nearly approximate an inability to establish and maintain effective relationships as contemplated by the 70 percent rating under DC 9434.  38 C.F.R. § 4.130.

With respect to occupational impairment, the February 2007 VA examination report noted that the Veteran had been working as a substitute teacher since October 2006, that he had good relationships with supervisors and coworkers, and that he worked on and off depending on the severity of back pain, and not due to a psychiatric disability.  A July 2006 psychiatric evaluation performed as part of the application for SSA benefits showed that the private examiner concluded that occupational impairment primarily resulted from orthopedic conditions and that the Veteran's descriptions of psychiatric symptoms and reactions did not appear sufficiently severe to impact his functional abilities.  Similarly, the March 2009 VA examiner concluded that there was no indication that any of the difficulties the Veteran has had with working had anything to do with a psychiatric problem.  Accordingly, the weight of the lay and medical evidence establishes that the Veteran's psychiatric symptoms have caused reduced reliability and productivity but did not result in occupational and social impairment with deficiencies in most areas such as school and work as contemplated by the 70 percent rating under DC 9434.  38 C.F.R. 
§ 4.130.

While the October 2007 VA examinations noted that the Veteran had impaired impulse control, that he was hypervigilant, and that he had an exaggerated startle response to the extent that he "gave his wife a fat lip," a June 2009 VA mental health note showed that the Veteran reported that he discussed his therapy goals with his wife and that both concluded that the issues he had have mostly resolved.  Specifically, the Veteran indicated that his history of anger and depression were in part caused by his physical limitations and tendency to overdo himself, but that he had come to some acceptance of such limitations, and managed his life better around pain.  Moreover, the March 2009 VA examiner concluded that there was no evidence of irritability or angry outbursts, and that the Veteran discontinued and had not re-engaged all psychotropic medications and mental health treatment.  Accordingly, it appears that symptoms of a psychiatric disability have improved; however, the Board is resolving doubt in the Veteran's favor by finding that symptoms of a psychiatric disability more nearly approximate the criteria for a 50 percent rating under DC 9434.  Id.

Aside from the isolated findings of continuous depression and impaired impulse control, the evidence does not exhibit symptomatology described for a 70 percent rating (i.e., suicidal ideation, obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); and inability to establish and maintain effective relationships.  

Finally, for the entire initial rating period on appeal, the Board finds that the degree of severity of the Veteran's psychiatric symptoms or functional impairment as reflected by the GAF scores, which were assessed at 60-65 in July 2006, 55 in February 2007, 49 in October 2007, 65 in June 2008, 70 in March 2009, and 60 in June 2009, ranges from mild to moderate symptoms for most of the GAF scores.  While the October 2007 VA examiner assigned a GAF score of 49, which may be indicative of serious symptoms or serious impairment in social, occupational, or school functioning, the October 2007 VA examiner did not state the symptoms based on which he assigned this GAF score, but the other examiners' specific findings, history, and observed symptoms are more consistent with the criteria for a 50 percent rating under DC 9434.  Moreover, the Board finds that the rest of the GAF scores more nearly approximate one psychiatric disability picture of mild to moderate symptoms, which is consistent with the Veteran's reported symptoms as well as the VA and private examiner findings of mild to moderate symptoms that more nearly approximate a level of social and functional impairment congruent with a 50 percent rating for major depression with anxiety. 

Accordingly, the Board finds that, for the entire initial rating period on appeal, the Veteran's major depression and anxiety symptoms and social and occupational impairment are not of the severity indicated for a 70 percent rating under DC 9434.  38 U.S.C.A. § 5107; 38 C.F.R. §§ 4.3, 4.7, 4.130.
 

Initial Rating Analysis for Left Knee Disability

The Veteran contends that the left knee disability has been manifested by more severe symptomatology than that contemplated by the 10 percent rating assigned for the entire initial rating period on appeal.  The Veteran has not alleged which symptoms warrant a higher initial disability rating for a left knee disability.  See April 2012, and July 2014 Appellant briefs.

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in the parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  It is essential that the examination on which ratings are based adequately portray the anatomical damage, and the functional loss, with respect to all these elements.  The functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  38 C.F.R. §§ 4.40, 4.45; see also DeLuca v. Brown, 8 Vet. App. 202, 206-07 (1995).  Painful, unstable, or malaligned joints, due to healed injury, are entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59.  The factors involved in evaluating, and rating, disabilities of the joints include weakness; fatigability; incoordination; restricted or excess movement of the joint, or pain on movement.  38 C.F.R. § 4.45.

The diagnostic codes relevant to this case are 5024 and 5256-5263.  The VA General Counsel has interpreted that a veteran who has arthritis and instability of the knee may be rated separately under DCs 5003, or limitation of motion codes (DCs 5260, 5261), and 5257.  See VAOPGCPREC 23-97.  Likewise, the VA General Counsel has also interpreted that, when X-ray findings of arthritis are present and a veteran's knee disability is evaluated under DC 5257, the veteran would be entitled to a separate compensable evaluation under DC 5003 if the arthritis results in limitation of motion and/or objective findings or indicators of pain.  See VAOPGCPREC 9-98.  Furthermore, to warrant a separate rating from DC 5257, for arthritis based on X-ray findings and limited motion under DC 5260 or 5261, the limited motion need not be compensable but must at least meet the criteria for a zero-percent rating.  A separate rating for arthritis could also be based on X-ray findings of arthritis and painful motion under 38 C.F.R. § 4.59.  The Veteran is in receipt of a 10 percent disability rating for the left knee under DC 5099-5024, which is in turn rated as degenerative arthritis, for the entire initial rating period on appeal based on subjective complaints of knee pain, and objective evidence of slightly limited crepitus, painful knee motion, and joint effusion as per the January 2007 VA examination report and service treatment records.  See 38 C.F.R. §§ 4.27, 4.71a; March 2007 rating decision.

The diagnostic codes that focus on limitation of motion of the knee are DCs 5260 and 5261.  Normal range of motion of the knee is to zero degrees extension and to 140 degrees flexion.  See 38 C.F.R. § 4.71, Plate II.  In VAOPGCPREC 9-2004, the VA General Counsel interpreted that when considering DCs 5260 and 5261 together with 38 C.F.R. § 4.71, a veteran may receive a rating for limitation in flexion only, limitation of extension only, or, if the 10 percent criteria are met for both limitations of flexion and extension, separate ratings for limitations in both flexion and extension under DC 5260 (leg, limitation of flexion) and DC 5261 (leg, limitation of extension).

Under DC 5260, a 10 percent rating is assigned for limitation of flexion of the leg to 45 degrees; a 20 percent rating is assigned for limitation of flexion of the leg to 30 degrees; and a 30 percent rating is assigned for limitation of flexion of the leg to 15 degrees.  38 C.F.R. § 4.71a.  

Under DC 5261, a 10 percent rating is assigned for limitation of extension of the leg to 10 degrees; a 20 percent rating is assigned for limitation of extension of the leg to 15 degrees; a 30 percent rating is assigned for limitation of extension of the leg to 20 degrees; a 40 percent rating is assigned for limitation of extension of the leg to 30 degrees; and a 50 percent rating is assigned for limitation of extension of the leg to 45 degrees.  38 C.F.R. § 4.71a.

In January 2007, the Veteran underwent a VA examination where he reported left knee symptoms of pain (rated as 7 out of 10 in severity), stiffness, weakness, and sensation of giving way, which occured intermittently as often as five times per day and lasted up to an hour.  The Veteran also stated that he was incapacitated once due to left knee symptoms and had functional impairment of limited ability to walk, and inability to run.  

Upon examination in January 2007, the Veteran had left knee tenderness to palpation over the iliotibial band on the lateral surface of the left knee.  Left knee flexion was measured at 140 degrees and extension at zero degrees, which was not limited by pain fatigue, weakness, lack of endurance, or incoordination after repetitive use.  X-rays performed concurrent with the January 2007 VA examination showed a normal evaluation of the left knee without any arthritic change.

The Veteran underwent another VA examination of the left knee in November 2007, where the Veteran reported that he was unable to stand for more than a few minutes, and able to walk for only one quarter of a mile limited by left knee pain.  Upon examination in November 2007, the VA examiner found no evidence of abnormal weight bearing, and left knee flexion was measured at 140 degrees, which was not limited by pain after repetitive use.  The November 2007 VA examiner noted that there were no left knee clicks, snaps, grinding, patellar abnormality, or meniscus abnormality.  The VA examiner diagnosed left knee iliotibial ban strain. 

In March 2009, the Veteran underwent another VA examination of the left knee.  The Veteran reported left knee pain with sensation of giving way, inflammation, stiffness, and weakness, and denied instability, incoordination, episodes of dislocation or subluxation, episodes of locking, or flare-ups of joint disease.  The Veteran reported that he was unable to stand for more than a few minutes, and able to walk for one quarter of a mile only as a result of left knee symptoms.  The Veteran used a cane due to low back and left knee pain.  

Upon examination in March 2009, the VA examiner noted that there were no left knee crepitation, clicks, snaps, grinding, patellar abnormality, meniscus abnormality, or ankylosis.  Left knee flexion was measured at 140 degrees and extension at zero degrees, which was not limited by pain fatigue, weakness, lack of endurance, or incoordination after repetitive use.  X-rays performed concurrent with the March 2009 VA examination showed a normal evaluation of the left knee.

VA and private treatment records show a similar disability picture.  A May 2007 VA treatment record shows complaints of left knee pain and feelings of giving way; upon examination in May 2007, the Veteran was found to have full range of motion of the left knee without limitation, as well as minimal tenderness over the anterior medial aspect of the left knee proximal tibia, with no joint effusion or ligamentous laxity.

The Board finds that the weight of the lay and medical evidence of record establishes that a rating in excess of 10 percent is not warranted at any point during the initial rating period on appeal under DC 5260 as the record establishes that left knee flexion was not limited to 30 degrees at any point during the appeal period.  38 C.F.R. § 4.71a.  At the January 2007, November 2007, and March 2009 VA examinations, left knee flexion was to 140 degrees, which was not limited by pain, fatigue, weakness, lack of endurance, or incoordination after repetitive use.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; see also DeLuca, 8 Vet. App. 202.
  
Moreover, the record does not establish that the Veteran's left knee disability warrants an evaluation in excess of 10 percent under DC 5261 as the weight of the lay and medical evidence does not establish that left knee extension was to 15 degrees.  38 C.F.R. § 4.71a.  At the January 2007, November 2007, and March 2009 VA examinations, left knee extension was found to zero degrees, which was not limited by pain, fatigue, weakness, lack of endurance, or incoordination after repetitive use.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; see also DeLuca, 8 Vet. App. 202.  Similarly, May 2005 and September 2005 private treatment records as well as a May 2007 VA treatment record show that the Veteran had full range of motion of the left knee without limitation, to include as due to pain.  The Board has considered the Veteran's reports of the functional limitations of walking and sitting; these functional limitations are considered under the rating criteria based on limitation of motion, to include as due to pain.  See 38 C.F.R. §§ 4.40, 4.45, 4.59, 4.71a, DCs 5260, 5261; see also DeLuca, 8 Vet. App. 202.  

The Board has additionally considered other diagnostic codes to provide the Veteran with the most beneficial disability rating for the left knee disability.  See Schafrath, 1 Vet. App. at 595.  In this regard, because the lay and medical evidence does not show ankylosis, recurrent subluxation or lateral instability, semilunar, dislocated cartilage with frequent episodes of "locking," pain, and effusion into the joint, impairment of the tibia and fibula by malunion or nonunion, genu recurvatum, or history of removal of semilunar cartilage, the criteria of DCs 5256, 5257, 5258, 5259, 5262, and 5263 do not apply for the entire rating period on appeal.  38 C.F.R. 
§ 4.71a.  The Board has also considered the Veteran's complaints of crepitus, which is defined as the grating sensation caused by the rubbing together of the try synovial surfaces of joints.  See DORLAND'S ILLUSTRATED MEDICAL DICTIONARY 429 (32nd ed. 2012).  To the extent that crepitus was painful, it has been considered under limitation of motion due to pain under DCs 5003 and 5024.  Moreover, the VA examination reports dated in November 2007 and March 2009 note clinical findings of no crepitus, clicks, snaps, or grinding.  

The Board has also considered the Veteran's assertions of sensation of the left knee giving way; however, throughout the initial rating period on appeal, the record shows specific medical findings of no recurrent subluxation or lateral instability of the left knee.  Moreover, the March 2009 VA examination report showed that, while the Veteran reported feelings of giving way, he specifically denied instability, incoordination, and episodes of dislocation or subluxation.  Accordingly, to the extent that feelings of giving way are similar to pain, weakness, or incoordination, and limit the Veteran's lateral stepping, such symptoms have been considered under DC 5024 for limitation of motion due to pain, weakness, or incoordination.  See 
38 C.F.R. §§ 4.40, 4.45, 4.59, 4.71a; see also DeLuca, 8 Vet. App. 202.  Further, there is no evidence the Veteran has undergone a left knee replacement, so DC 5055 is also inapplicable.  Finally, the record reflects that the Veteran does not have arthritis of the left knee, and the Veteran is already in receipt of a 10 percent rating due to painful motion of the left knee.  Accordingly, a separate rating for arthritic painful motion is not warranted.  See 38 C.F.R. § 4.14.

For these reasons, the Board finds that the preponderance of the evidence weighs against the assignment of an initial rating for a left knee disability in excess of 10 percent for the entire initial rating period on appeal.  38 C.F.R. §§ 4.3, 4.7, 4.71a. 

Extraschedular Consideration

The Board has considered whether referral for an extraschedular evaluation would have been warranted for asthma, bilateral upper extremity periostitis, a left knee disability, or a psychiatric disability for any part of the initial rating period on appeal.  An extraschedular disability rating is warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  38 C.F.R. § 3.321(b)(1); see Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the Board must determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the VA Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether the veteran's disability picture requires the assignment of an extraschedular rating.  

Turning to the first step of the extraschedular analysis, with respect to the claim for a higher initial rating for asthma, the Board finds that the symptomatology and impairment caused by the Veteran's asthma, throughout the initial rating period on appeal, is specifically contemplated by the schedular rating criteria, and no referral for extraschedular consideration is required.  Specifically, DC 6602 for bronchial asthma contemplates the Veteran's pulmonary functioning, the frequency of medical care, and the types of medication required to treat the disability.  As demonstrated by the evidence of record, the Veteran's asthma is manifested by no worse than FEV-1 of 96 percent predicted and FEV-1/FVC of 68 percent, but is not manifested by FEV-1 of 40 to 55 percent predicted, FEV-1/FVC of 40 to 55 percent, at least monthly visits to physician for required care for exacerbations, or at least three courses of systemic (oral or parenteral) corticosteroids.  When comparing this with the symptoms contemplated in the Rating Schedule, the schedular rating regarding the Veteran's asthma is not inadequate.  An initial rating greater than 30 percent is provided for certain manifestations of bronchial asthma, but as discussed above, the weight of the lay and medical evidence reflects that those findings are not present in this case. Therefore, the schedular rating is adequate and no referral for extraschedular consideration is required.

The Board finds that the symptomatology and impairment caused by the Veteran's bilateral upper extremity periostitis is specifically contemplated by the schedular rating criteria, and no referral for extraschedular consideration is required.  See 
38 C.F.R. § 4.20 (schedular rating criteria provides for rating by analogy based on similar functions, anatomical location, and symptomatology).  A comparison between the level of severity and symptomatology of the Veteran's symptoms with the established criteria found in the rating schedule for bilateral periostitis by analogy to nerve damage shows that the rating criteria reasonably describe the disability and contemplate the Veteran's mild sensory and motor symptoms of intermittent weakness, pain, numbness, and tingling, as well as impairment associated with bilateral upper extremity periostitis.  Therefore, the Board finds that the record does not reflect that the Veteran's bilateral upper extremity periostitis is so exceptional or unusual as to warrant referral for consideration of the assignment of a higher initial rating on an extraschedular basis. 

The Board finds that all the symptomatology and occupational impairment caused by the Veteran's major depression with anxiety is specifically contemplated by the schedular rating criteria, and no referral for extraschedular consideration is required.  The schedular rating criteria under DC 9434 specifically provides for disability ratings based on a combination of psychiatric symptoms, findings, and impairment due to the symptoms.  In this case, the Veteran's psychiatric disability is manifested by symptoms of sleep disturbance, irritability and anger outbursts, hypervigilance, difficulties with concentration and memory, social avoidance or isolation, and depression.  These symptoms and social and occupational impairment are part of or similar to symptoms listed under the applicable schedular rating criteria.  38 C.F.R. § 4.130.  The schedular rating criteria specifically include ratings based on by social and occupational impairment with reduced reliability and productivity due psychiatric symptoms.  The schedular rating criteria also include ratings based on analogous symptoms that are "like or similar to" listed schedular rating criteria.  Mauerhan, 16 Vet. App at 442; see also 38 C.F.R. § 4.21 (2013).  Additionally, the Board has considered the probative GAF scores of record, which are incorporated through the DSM-V as part of the schedular rating criteria, as reflective of the degree of severity of psychiatric symptoms or overall functional impairment caused by the Veteran's adjustment disorder with depressed mood.  Therefore, the Board finds that the record does not reflect that the Veteran's psychiatric disability is so exceptional or unusual as to warrant referral for consideration of the assignment of a higher initial rating on an extraschedular basis.

The Board finds that the symptomatology and impairment caused by the Veteran's left knee disability is specifically contemplated by the schedular rating criteria, and no referral for extraschedular consideration is required.  The schedular rating criteria, including DC 5024, which provides for arthritic limitation of motion due to pain, and DCs 5256-5263, specifically provide for disability ratings based on limitation of motion, including as due to pain, lack of endurance, and other limiting factors.  See 38 C.F.R. §§ 4.21, 4.40, 4.45, 4.59, 4.71a; see also DeLuca at 202.  In this case, considering the lay and medical evidence, the left knee disability has been manifested by pain, mild effusion, and painful motion of the left knee; these findings and symptoms are contemplated by the schedular rating criteria.  Moreover, symptoms of crepitus are considered as similar to painful motion, and reported feelings go giving way are similar to limited motion of the knee as due to weakness, incoordination, or fatigability, which have all been considered under the schedular criteria.  Id.  The Board has additionally considered ratings under alternate schedular rating criteria, to include a separate rating for left knee arthritis, as discussed above.  See 38 C.F.R. § 4.20 (schedular rating criteria provides for rating by analogy based on similar functions, anatomical location, and symptomatology).  Therefore, the Board finds that the record does not reflect that the Veteran's left knee disability order is so exceptional or unusual as to warrant referral for consideration of the assignment of a higher initial rating on an extraschedular basis.

According to Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a veteran may be entitled to "consideration [under 38 C.F.R. § 3.321(b)] for referral for an extra-schedular evaluation based on multiple disabilities, the combined effect of which is exceptional and not captured by schedular evaluations."  Referral for an extraschedular rating under 38 C.F.R. § 3.321(b) is to be considered based upon either a single service-connected disability or upon the "combined effect" of multiple service-connected disabilities when the "collective impact" or "compounding negative effects" of the service-connected disabilities, when such presents disability not adequately captured by the schedular ratings for the service-connected disabilities.  

In this case, the Veteran has not asserted, and the evidence of record has not suggested, any such combined effect or collective impact of multiple service-connected disabilities that create such an exceptional circumstance to render the schedular rating criteria inadequate.  There is neither allegation nor indication that the collective impact or combined effect of more than one service-connected disability presents an exceptional or unusual disability picture to render inadequate the schedular rating criteria.  

The schedule is intended to compensate for average impairments in earning capacity resulting from service-connected disability in civil occupations.  
38 U.S.C.A. § 1155.  "Generally, the degrees of disability specified [in the rating schedule] are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability."  38 C.F.R. § 4.1.  In this case, the symptoms reported by the Veteran are specifically contemplated by the criteria discussed above, including the effect of the Veteran's symptoms on his occupation and daily life.  In the absence of exceptional factors associated with the service-connected asthma, bilateral upper extremity periostitis, knee disability, and psychiatric disability, the Board finds that the criteria for submission for assignment of an extraschedular rating pursuant to 
38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

TDIU Criteria and Analysis

Entitlement to a TDIU is potentially an element of all rating issues.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  VA will grant a TDIU when the evidence shows that a veteran is precluded, by reason of service-connected disabilities, from obtaining or maintaining "substantially gainful employment" consistent with the veteran's education and occupational experience.  38 C.F.R. §§ 3.340, 3.341, 4.16; VAOPGCPREC 75-91.  The central inquiry is, "whether the veteran's service-connected disabilities alone are of sufficient severity to produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  A threshold requirement, however, for eligibility for a TDIU under 38 C.F.R. § 4.16(a) is that, if there is only one such disability, it must be rated at 60 percent or more; and if there are two or more disabilities, at least one disability must be rated at 40 percent or more, and sufficient additional disability must bring the combined rating to 70 percent or more.  Disabilities resulting from common etiology or a single accident or disabilities affecting a single body system will be considered as one disability for the above purposes of one 60 percent disability or one 40 percent disability.  
38 C.F.R. § 4.16(a). 

For the above purpose of one 60 percent disability, or one 40 percent disability in combination, the following will be considered as one disability: (1) disabilities of one or both upper extremities, or of one or both lower extremities, including the bilateral factor, if applicable, (2) disabilities resulting from common etiology or a single accident, (3) disabilities affecting a single body system, e.g., orthopedic, digestive, respiratory, cardiovascular-renal, neuropsychiatric, (4) multiple injuries incurred in action, or (5) multiple disabilities incurred as a prisoner of war. 
38 C.F.R. § 4.16(a).

Consideration may be given to a veteran's level of education, special training, and previous work experience in arriving at a conclusion, but not to his age or the impairment caused by any non-service-connected disabilities.  See 38 C.F.R. 
§§ 3.341, 4.16, 4.19; Van Hoose v. Brown, 4 Vet. App. 361 (1993).  Where a veteran is unemployable by reason of his or her service-connected disabilities, but fails to meet the percentage standards set forth in 38 C.F.R. § 4.16(a), TDIU claims should be submitted to the Director, Compensation and Pension Service, for extraschedular consideration.  38 C.F.R. § 4.16(b).  The Board is precluded from assigning a TDIU rating under 38 C.F.R. § 4.16(b) in the first instance.  Instead, the Board must first refer any claim that meets the criteria for referral for consideration of entitlement to TDIU under 38 C.F.R. § 4.16(b) to the Director, Compensation and Pension Service. 

The term "unemployability," as used in VA regulations governing total disability ratings, is synonymous with an inability to secure and follow a substantially gainful occupation.  See VAOPGCPREC 75-91.  The issue is whether a veteran's service-connected disability or disabilities preclude him or her from engaging in substantially gainful employment (i.e., work which is more than marginal, that permits the individual to earn a "living wage").  See Moore v. Derwinski, 1 Vet. App. 356 (1991).  In a claim for a TDIU, the Board may not reject the claim without producing evidence, as distinguished from mere conjecture, that a veteran's service-connected disability or disabilities do not prevent him or her from performing work that would produce sufficient income to be other than marginal.  Friscia v. Brown, 
7 Vet. App. 294 (1995), citing Beaty v. Brown, 6 Vet. App. 532, 537 (1994). 

Marginal employment is not considered substantially gainful employment and generally is deemed to exist when a veteran's earned income does not exceed the amount established by the U.S. Department of Commerce, Bureau of the Census, as the poverty threshold for one person.  Marginal employment may also be held to exist in certain cases when earned annual income exceeds the poverty threshold on a facts-found basis.  Consideration shall be given in all claims to the nature of the employment and the reason for termination.  38 C.F.R. § 4.16(a).  Marginal employment, odd-job employment, and employment at half the usual remuneration is not incompatible with a determination of unemployability if the restriction to securing or retaining better employment is due to disability.  See 38 C.F.R. 
§ 4.17(a) (2014).

Further, in Geib v. Shinseki, 733 F.3d 1350, 1354 (Fed. Cir. 2013), the U.S. Court of Appeals for the Federal Circuit (Federal Circuit) held that, when a veteran is claiming TDIU based upon the combined effects of multiple service-connected disabilities, VA's duty to assist "does not require obtaining a single medical opinion regarding the combined impact of all service-connected disabilities."  See also Smith v. Shinseki, 647 F.3d 1380, 1385-86 (Fed. Cir. 2011) (VA is not required to obtain an industrial survey from a vocational expert before making a TDIU determination but may choose to do so in an appropriate case).  Although VA must give full consideration, per 38 C.F.R. § 4.15, to "the effect of combinations of disability," VA regulations place responsibility for the ultimate TDIU determination on VA, not a medical examiner's opinion.  Geib, 733 F.3d at 1354; see also 
38 C.F.R. § 4.16(a). The ultimate issue of whether a TDIU should be awarded is not a medical issue, but rather is a determination for the adjudicator.  See Moore v. Nicholson, 21 Vet. App. 211, 218 (2007) (ultimate question of whether a veteran is capable of substantial gainful employment is not a medical one; that determination is for the adjudicator), rev'd on other grounds sub nom, Moore v. Shinseki, 555 F.3d 1369 (Fed. Cir. 2009).

In Percy v. Shinseki, 23 Vet. App 37 (2009), the Court noted that, although Congress used "permissive language" in the statute for filing a substantive appeal (38 U.S.C.A. § 7105(d)(3)), the language used by Congress in enacting the statute for filing a notice of disagreement was "mandatory," indicating a clear intention to foreclose the Board's exercise of jurisdiction over a matter where a notice of disagreement had not been filed, but not where a substantive appeal had not been filed.  Id. at 44, citing Act of Sept. 19, 1962, Pub. L. No. 87-666, 76 Stat. 553 (enacting both NOD and Substantive Appeal requirements).  Indeed, the Court noted that "[t]he permissive language of section 7105(d)(3) stands in stark contrast to the statutory language mandating that claimants file a timely NOD: "notice of disagreement shall be filed within one year from the date of mailing of notice of the result of initial review or determination" and "[i]f no notice of disagreement is filed . . . within the prescribed period, the action or determination shall become final."  See also Manlincon v. West, 12 Vet. App. 238, 240 (1999) (indicated that a NOD is a jurisdiction-conferring document that required remand rather than referral); Roy v. Brown, 5 Vet. App. 554, 555 (1993) ("appellate review of an RO decision is initiated by an NOD"); Marsh v. West, 11 Vet. App. 468, 470 (1998) ("an untimely NOD deprives [BVA] of jurisdiction").  

In this case, the Veteran specifically raised, and the RO adjudicated, the issue of entitlement to a TDIU in a February 2008 rating decision that denied a TDIU.  As noted in the Introduction section above, on the January 2009 VA Form 9, the Veteran checked a box indicating that he wished to appeal all issues listed on the July 2008 SOC; however, the Veteran then wrote that he wished to appeal the denials of a higher initial rating for a low back disability and a TDIU.  As the Veteran previously had not filed a NOD indicating disagreement with the New Orleans, Louisiana, RO's denial of the claim for a TDIU in the February 2008 rating decision, the January 2009 VA Form 9 was considered by the Boise, Idaho, RO to be a timely NOD regarding that issue.  See Id. (indicating that a veteran must file a NOD and be issued a SOC before he or she may file a substantive appeal to the Board).  Subsequently, in July 2009, the Boise, Idaho, RO issued a SOC regarding the denial of TDIU.  

While, the Veteran did not file a timely substantive appeal in order to perfect the appeal of TDIU to the Board, the Board finds that pursuant to Percy, a substantive appeal is not required, especially in light of Rice (TDIU arising from initial rating appeal somehow attaches to that rating issue), which kept the issue of TDIU in appellate status as part of the rating appeal.  Moreover, pursuant to the higher initial rating decision above, the Board has granted a 50 percent rating for service-connected major depression with anxiety for the entire initial rating period on appeal, which changes the disability rating percentage thresholds upon which the February 2008 rating decision relied.  In addition, SSA evidence associated with the claims file after the February 2008 denial of TDIU tends to show that the Veteran is 

unemployable due to service-connected disabilities.  As a TDIU is a form of increased rating, even though there is a prior final decision, a new claim for TDIU may be raised at any time by the Veteran or by other evidence of record suggesting unemployability due to service-connected disabilities, and reopening of the claim based on new and material evidence (38 C.F.R. § 3.156) is not required.  See Hurd v. West, 13 Vet. App. 449 (2000) (recognizing that a TDIU claim was a form of increased rating claim by applying increased rating effective date regulatory provisions to a TDIU claim); Norris v. West, 12 Vet. App. 413 (1999) (recognizing that a claim for a TDIU is in essence a claim for an increased rating); Parker v. Brown, 7 Vet. App. 116, 118 (1994) (stating that a TDIU claim is an alternate way to obtain a total disability rating without recourse to a 100 percent rating under the rating schedule).  Accordingly, the Board finds that TDIU remained in appellate status for the entire rating period on appeal.

The Board finds that, for the entire rating period, the percentage ratings for the Veteran's service-connected disabilities meet the minimum combined rating criteria under 38 C.F.R. § 4.16(a) for eligibility for TDIU.  Pursuant to decision above, the Board has granted a 50 percent rating for service-connected major depression with anxiety for the entire initial rating period on appeal.  The Veteran is service connected for multiple disabilities, namely, asthma, lumbar spine degenerative joint disease, status post left knee strain with iliotibial ban syndrome, bilateral upper extremity periostitis, left lower extremity radiculopathy secondary to lumbar spine DJD, and hypertension.  One of the disabilities is rated at least 40 percent (major depression with anxiety, rated 50 percent), with additional disabilities that bring the combined rating to at least 70 percent.  Based on the above, application of a TDIU under 38 C.F.R. § 4.16(a) is appropriate for the entire rating period on appeal, so long as the severity of the Veteran's disabilities render him unable to obtain or maintain substantially gainful employment.  See 38 C.F.R. §§ 3.340, 3.341, 4.16(a).

After a review of all the lay and medical evidence, and resolving reasonable doubt in favor of the Veteran, the Board finds that all the service-connected disabilities rendered the Veteran unable to secure (obtain) or follow (maintain) substantially gainful employment.  Evidence weighing in favor of such finding includes the 

January 2008 SSA decision that found that the Veteran is unemployable primarily because of a low back disability with a psychiatric disability as the secondary cause.  Moreover, the February 2007 VA examination report noted that the Veteran worked on and off depending on the severity of back pain.  A November 2007 VA examination report shows that the Veteran reported that he was unable to work due to back problems.  Additionally, the combined effect of the impairment caused by the service-connected disabilities of asthma, major depression with anxiety, lumbar spine DJD, status post left knee strain with iliotibial ban syndrome, bilateral upper extremity periostitis, left lower extremity radiculopathy secondary to lumbar spine DJD, and hypertension, appears to render the Veteran unable to obtain or maintain substantially gainful employment.  

Evidence weighing against a finding of inability to obtain or maintain substantially gainful employment includes VA examinations of the various disabilities that include findings that the separate service-connected disabilities do not render the Veteran unemployable.  Moreover, the March 2009 VA mental health examiner concluded that there was no indication that any of the difficulties the Veteran has had with working had anything to do with a psychiatric problem.  

Based on the above, the Board finds that the evidence is at least in equipoise as to whether the Veteran's service-connected disabilities preclude the type of employment for which he is trained and for which he has experience.  The ultimate issue of whether a TDIU should be awarded is not a medical issue, but rather is a determination for the adjudicator.  See Geib, 733 F.3d at 1354; Moore, 21 Vet. App. at 218, rev'd on other grounds sub nom, Moore, 555 F.3d 1369; see also 
38 C.F.R. § 4.16.  The Board emphasizes that the test is not whether the Veteran would have been precluded from all types of employment, such as sedentary employment, but whether such employment was realistically within the physical and mental capabilities of the Veteran.  In this case, a SSA vocational rehabilitation specialist opined that given the Veteran's education, work experience, and functional impairment, to include as a result of the low back and psychiatric disabilities, there are no jobs in the national economy that the Veteran could perform.  

For these reasons, and resolving reasonable doubt in the Veteran's favor, the Board finds that the Veteran is precluded from maintaining substantially gainful employment due to the service-connected asthma, major depression with anxiety, lumbar spine DJD, status post left knee strain with iliotibial ban syndrome, bilateral upper extremity periostitis, left lower extremity radiculopathy secondary to lumbar spine DJD, and hypertension; thus, the Board finds that a TDIU is warranted under 38 C.F.R. § 4.16(a) for the entire rating period on appeal.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102. 


ORDER

An initial disability rating in excess of 30 percent for asthma for the entire initial rating period on appeal is denied.

An initial disability rating in excess of 10 percent for right upper extremity periostitis for the entire initial rating period on appeal is denied.

An initial disability rating in excess of 10 percent for left upper extremity periostitis for the entire initial rating period on appeal is denied.

An initial rating of 50 percent for major depression with anxiety, but no higher, throughout the appeal period is granted.

An initial disability rating in excess of 10 percent for a left knee strain with iliotibial ban syndrome for the entire initial rating period on appeal is denied.

A TDIU is granted.



______________________________________________
J. PARKER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


